Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 15–27 are presented for examination in a PCT international application filed on 03/31/2017 (PCT/SE2017/050322), and entered the national stage on 09/03/2019.  Claims 1–14 are cancelled.

Drawings
3.	The drawings were received on 09/03/2019 (upon national stage entry).  These drawings are acceptable.

Examiner Notes
4.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well. It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
5.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):

ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
6.	(A)	Wang et al., US 9,507,887 B1 (“Wang”).
	(B)	Klein, US 2014/0025923 A1.


Notice re prior art available under both pre-AIA  and AIA 
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 15, 17–21, and 23–27 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Wang.

See “References Cited” section, above, for full citations of references.

9.	Regarding claim 15, (A) Wang teaches/suggests the invention substantially as claimed, including:
“A method, performed by a performance manager, for managing the performance of a ... server of a data center, the data center comprising at least one memory pool in which a memory block has been allocated to the ... server, the method comprising the performance manager:”
(Fig. 3 and Col. 10, lines 20–25: performance data monitoring software 134 which gathers performance data about the data storage system 12 through the connection 132. The performance data monitoring software 134 gathers and stores performance data and forwards this to the optimizer 138 which further stores the data in the performance data file 136. This performance data 136 may also serve as an input to the optimizer 138 which attempts to enhance the performance of I/O operations, such as those I/O operations associated with data storage devices 16a-16n;
Col. 78, lines 31–33: perform data movement optimizations within a single or same data storage system and/or across or between different multiple data storage systems within a data center);

	“determining performance characteristics associated with a first portion of the memory block, comprised in a first memory unit of the at least one memory pool”
(Col. 65, lines 10–16: tiers for which performance characteristics and classifications are known may be ranked or classified relative to one another based on expected performance. For example, as described herein, a first storage tier may include EFDs which is ranked as having a higher performance classification than a second tier of FC rotating disk drives;
Col. 65, lines 45–55: use PD technology as a 45 known performance characteristics for ranking or classifying storage tiers relative to one another, the storage tiers, and also the storage pools (SPs) including PDs of the tiers, may be classified based on criteria including performance characteristics such as expected average response time (RT) for completing an I/O 


	“identifying a second portion of the memory block, comprised in a second memory unit of the at least one memory pool, to which data of the first portion of the memory block may be migrated, to apply performance characteristics associated with the second portion of the memory block to the data”
(see Col. 65, lines 10–16 and 45–55, and referenced teachings above;
Col. 63, lines 30–38: appliance to collect performance data regarding the external storage tier ( e.g., the one or more underlying PDs providing storage for LUNs R1, R2 and R3). The foregoing information may be used as described elsewhere herein in connection with determining I/O distribution among different storage tiers and data storage movement optimizations whereby an optimizer of the appliance may perform data movement of LUN data of LUNs A-C;
Col. 12, lines 1–15: Promotion may refer to movement of data from a first storage tier to a second storage tier where the second storage tier is characterized as having devices of higher performance than devices of the first storage tier. Demotion may refer generally to movement of data ... where the first storage tier is characterized as having devices of higher performance than devices of the second storage tier); and
Col. 11, lines 44–47: data portions may also be automatically relocated or migrated to a different storage tier as the work load and observed performance characteristics for the data portions change over time); and

	“initiating migration of the data to the second portion of the memory block”
(Col. 11, lines 44–47 and Col. 12, lines 1–15, teaching migration of data to different storage tiers).

Wang does not explicitly teach or describe the server as “logical server.”

Wang however describes in column 7, lines 20–28, that host systems do not address the
host systems view as a plurality of logical devices or logical volumes (LVs) which are sometimes also referred to as logical units (e.g., LUNs) or more generally logical devices as exposed by the data storage system to the host.

Accordingly, Wang at least suggests or it would have been obvious to a person of ordinary skill in the art that Wang’s storage systems function or are implemented as “logical servers” (for storing data).


10.	Regarding claim 17, Wang teaches/suggests:
“wherein the initiating migration of the data to the second portion of the memory block comprises instructing a Memory Management Controller to execute the migration”
(Col. 63, lines 30–38: data storage movement optimizations whereby an optimizer of the appliance may perform data movement of LUN data;
Col. 6, lines 38–40: data storage array may also include different types of adapters or directors, such as an HA 21 (host adapter), RA 40 (remote adapter), and/or device interface 23).

11.	Regarding claim 18, Wang teaches/suggests:
“the performance manager monitoring the memory block”
(Fig. 3 and Col. 10, lines 20–25: performance data monitoring software 134 which gathers performance data about the data storage system).

12.	Regarding claim 19, Wang teaches/suggests:
“wherein the monitoring of the memory block comprises: determining a memory grade for the first memory unit based on at least characteristics associated with the first memory unit; and determining a memory grade for the second memory unit based on at least characteristics associated with the second memory unit”
(Col. 65, lines 40–57: storage tiers may be classified based on expected average response times or expected response time ranges. In this manner, storage tiers may be ranked in terms of expected performance of the underlying PDs based on such expected characteristics response times).

13.	Regarding claim 20, Wang teaches/suggests:
“wherein the performance characteristics associated with the first portion and the second portion of the memory block are defined by: ...
	first and second memory unit characteristics ....”
(Col. 65, lines 10–16: tiers for which performance characteristics and classifications are known may be ranked or classified relative to one another based on expected performance. For example, as described herein, a first storage tier may include EFDs which is ranked as having a higher performance classification than a second tier of FC rotating disk drives;
see Col. 65, lines 40–57, as applied in rejecting claim 19, above).


14.	Regarding claims 21 and 23–26, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 15 and 17–20, respectively. Therefore, they are rejected on the same basis as claims 15 and 17–20 above, and further including the following:

	Wang teaches/suggests:
	“the performance manager comprising:	processing circuitry;
	memory containing instructions executable by the processing circuitry”
(Col. 7, lines 15–16: processors and hardware controlling access to these particular devices;
Col. 10, lines 10–13: the service processor may be any one of a variety of commercially available processors;


15.	Regarding claim 27, it is the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claim 15. Therefore, it is rejected on the same basis as claim 15 above.


B.
16.	Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Wang, as applied to claims 15 and 21 above, and further in view of (B) Klein.

17.	Regarding claim 16, (A) Wang teaches/suggests “the performance manager” (Fig. 3 and Col. 10, lines 20–25, as applied in rejecting claim 15) and “at least one CPU pool comprised in the data center” (Col. 7, lines 15–16: processors and hardware controlling access to these particular devices; Col. 78, lines 31–33: data center).

	Wang does not teach “the performance manager updating at least one Memory Management Unit (MMU), associated with at least one CPU pool comprised in the data center, about the initiation of the migration of the data to the second portion of the memory block.”

	(B) Klein however teaches or suggests:
	“updating at least one Memory Management Unit (MMU), associated with at least one CPU pool comprised in the data center, about the initiation of the migration of the data to the second portion of the memory block”
(Figs. 1, 2 and 6; and ¶ 37: memory management system 18 may move data from the memory of the identified entries to the available memory ... memory management system 18 may update 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klein with those of Wang, to implement and update a memory management system within each data storage array/system. The motivation or advantage to do so is to perform the correct translation/mapping of virtual memory addresses (to physical devices), thereby allowing continual access to data after migration.

18.	Regarding claim 22, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claim 16. Therefore, it is rejected on the same basis as claim 16 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Karve et al., US 10,042,578 B2, teaching migrating data in a tiered storage system.
(b)	Trachtman et al., US 10,001,927 B1, teaching uses the overall I/O workload information to perform data storage optimizations (e.g., data movements between storage tiers based on I/O workloads).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
May 22, 2021